Exhibit 10.1

CU BANCORP

Audit and Risk Committee Charter

Effective September 17, 2015

Statement of Policy

The Audit and Risk Committee (the “Committee”) will provide assistance to the
Board of Directors (the “Board”) in fulfilling their oversight responsibility to
the shareholders of CU Bancorp (the “Company”) and shall also function as the
Audit Committee of CU Bancorp’s wholly owned subsidiary, California United Bank
(the “Bank”) as permitted by the Federal Deposit Insurance Act and implementing
regulations (12 USC 1831m(i), 12 CFR 363.1(b)(2)). The purpose of the Committee
will be to:

 

  •   Oversee the quality and integrity of regulatory and financial accounting,
financial statements, financial reporting processes and systems of internal
accounting and financial controls

 

  •   Oversee the quality of compliance risk management and enterprise risk
management;

 

  •   Oversee the Company’s compliance with legal and regulatory requirements;

 

  •   Oversee the annual independent audit of the Company’s financial statements
and internal control over financial reporting, the engagement of the independent
registered public accounting firm (“independent registered public accounting
firm”) and the evaluation of the independent registered public accounting firm’s
qualifications, independence and performance;

 

  •   Oversee and retain internal audit and/or outsourced internal audit and
review;

 

  •   Oversee the performance of the Company’s internal/external audit function
and independent registered public accounting firm; and

 

  •   Prepare an annual report substantially in compliance with the rules of the
Securities and Exchange Commission (the “SEC”) with regard to companies subject
to the Sarbanes-Oxley Act, to be included in the Company’s annual proxy
statement, if applicable.

 

1



--------------------------------------------------------------------------------

In fulfilling its purpose, it is the responsibility of the Committee to maintain
free and open communications between the Committee, independent registered
public accounting firm, internal auditors or external auditors performing
similar functions, and management of the Company. In discharging its oversight
role, the Committee shall be empowered to conduct or authorize investigations
into any matter within the scope of its responsibilities. The Committee may
employ one or more independent accountants, outside counsel or other experts as
it deems appropriate, at the Company’s expense. The Committee shall have full
access to the independent registered public accounting firm and all records,
facilities or personnel of the Company and the Bank (collectively “CUB”). CUB
shall provide for appropriate funding, as determined by the Committee, for
payment of compensation to the independent registered public accounting firm,
experts hired by the Committee, conduct of the Internal Audit (in-house or
outsourced) and Credit Review functions, and necessary or appropriate Committee
expenses.

Organization

The Committee shall be appointed by the Board and shall be comprised of at least
three members, consisting entirely of non-management directors of the Board,
each of whom shall meet the independence and expertise requirements of any stock
exchange on which the Company’s securities are traded, including but not limited
to the NASDAQ, the Sarbanes-Oxley Act of 2002 and rules promulgated thereunder,
the Federal Deposit Insurance Bank Improvement Act of 1991 (FDICIA), and other
applicable laws and regulations.

No Committee member shall have participated in the preparation of financial
statements of CUB at any time during the past three years.

Each Committee member shall be financially literate (be able to read and
understand fundamental financial statements, including a Company’s balance
sheet, income statement, and cash flow statement). At least one member of the
Committee must have accounting or related financial management expertise and
qualify as a “financial expert” as defined by the Securities Exchange Commission
and rules promulgated thereunder and also satisfy NASDAQ’s financial
sophistication requirement. Members shall not serve on more than two other
public audit committees simultaneously. The Committee will meet at least
quarterly. The Board shall appoint one of the members of the Audit Committee to
serve as Chair. The Chair shall prepare or approve an agenda and distribute it
to the members of the Committee in advance of each meeting.

Responsibilities

 

1) The Committee shall have a clear understanding with management and the
independent registered public accounting firm that the independent registered
public accountants are ultimately accountable to the Committee, as
representatives of the Board and the shareholders. The independent registered
public accounting firm will report directly to the Committee.

 

2



--------------------------------------------------------------------------------

2) The Committee shall have the sole authority to hire and fire, to determine
the compensation and direct the payment of, and to oversee the independent
registered public accounting firm (including the resolution of any disagreements
regarding financial reporting). Annually, the Committee will review and select
the independent registered public accounting firm for the upcoming fiscal year,
subject to the shareholders’ approval. Notwithstanding failure of the
shareholders to approve appointment of an independent registered public
accounting firm’s selection, the Committee shall have discretion to select such
firm for the fiscal year in question. The Committee shall set clear hiring
policies for employees or former employees of the independent registered public
accounting firm, when applicable, that meet the SEC regulations and the listing
standards of any National Securities Exchange (including but not limited to the
NASDAQ) on which the Company’s securities are traded or listed.

 

3) The Committee shall review the independence, performance and qualifications
of the independent registered public accounting firm. Among other things, at
least annually the Committee shall obtain and review a written report from the
independent registered public accounting firm describing: the firm’s internal
quality-control procedures; any material issues raised by the most recent
internal quality-control review, or peer review, of the firm, or by any inquiry
or investigation by governmental or professional authorities, within the
preceding five years, respecting one or more independent audits carried out by
the firm, and any steps taken to deal with any such issues; and all
relationships between the independent registered public accounting firm and CUB.
The Committee shall discuss the matters included in this written report and the
auditors’ independence from management, including any disclosed relationships or
services that may impair the objectivity and independence of the independent
registered public accounting firm.

 

4) The Committee shall pre-approve all auditing and permitted non-audit services
to be provided by the independent registered public accounting firm, except that
the Committee need not pre-approve any permitted non-audit services that meet
the requirements of any de minimis exception established by applicable law or
regulation. Further, in lieu of pre-approval of specific permitted non-audit
services, the engagement may be entered into pursuant to detailed pre-approval
policies and procedures established by the Committee, so long as the Committee
is promptly informed of the service.

 

5) With respect to the oversight of the Company’s independent registered public
accounting firm the Committee will:

 

  a) Review and evaluate the lead partner of the independent registered public
accounting firm team and

 

3



--------------------------------------------------------------------------------

  b) Ensure the rotation of the lead (or coordinating) audit partner having
primary responsibility for the audit and the audit partner responsible for
reviewing the audit as required by law. The Committee shall consider whether, in
order to assure continuing auditor independence, it is appropriate to adopt a
policy of rotating the independent registered public accounting firm on a
regular basis.

 

6) The Committee shall review the proposal(s) presented by the internal auditors
or other parties performing internal audit, credit review (unless delegated to
another committee of the Board) and the independent registered public accounting
firm, including the overall scope and plans for their respective audits and
examinations, including the adequacy of staffing. Also, the Committee will
discuss with management, the internal auditors or other parties performing
internal audit or credit review and the independent registered public accounting
firm the adequacy and effectiveness of the internal control over accounting and
financial reporting, including CUB’s processes to assess and manage business and
financial risk exposures and relevant compliance programs.

 

7) The Committee will meet separately and periodically with the internal
auditors, or other parties performing internal audit or o credit review, the
independent registered public accounting firm and management in the course of
performing its oversight functions. The Committee shall review with the
independent registered public accounting firm audit problems or difficulties,
including any restrictions on the scope of their activities or access to
requested information, and management’s response, including any significant
disagreements with management.

 

8) The Committee shall conduct an annual review of the performance of internal
audit or other parties performing internal audit and credit review and shall
consider this in determining retention of such parties for the following year.

 

9) The Committee shall oversee all risk management and compliance functions and
activities of the company and shall discuss with management, the internal
auditors (or such other persons or entities providing such services) and the
independent registered public accounting firms the adequacy and effectiveness of
CUB’s internal controls regarding financial, accounting, regulatory, and legal
compliance and conformity with the Corporation’s Principles of Business Conduct
and Ethics, including disclosures of insider and affiliated party transactions.

 

10) Prior to filing, the Committee shall review and discuss with management and
the independent registered public accounting firm the interim financial
statements including the Company’s disclosures under “Management’s Discussion
and Analysis of Financial Conditions and Results of Operations” to be included
in the Company’s Quarterly Report on Form 10-Q. The Committee will discuss the
results of the quarterly review by the independent registered public accounting
firm and any other matters required to be communicated to the Committee by the
independent registered public accounting firm under generally accepted auditing
standards. The Chair of this Committee (or in his or her absence, another member
of this Committee) may represent the entire Committee for the purpose of this
review.

 

4



--------------------------------------------------------------------------------

11) Prior to filing, the Committee shall review and discuss with management and
the independent registered public accounting firm the annual financial
statements, including the Company’s disclosures under “Management’s Discussion
and Analysis of Financial Condition and Results of Operations,” to be included
in the Company’s Annual Report on Form 10-K. The scope of this review and
discussion shall include: management’s and the independent registered public
accounting firm’s judgments about the quality, not just the acceptability, of
the accounting principles applied; the reasonableness of significant judgments
and the clarity of the disclosures in the financial statements. The Committee
will discuss the results of the annual audit and any other matters required to
be communicated to the Committee by the independent registered public accounting
firm under generally accepted auditing standards. The Committee will recommend
to the Board whether the audited financial statements shall be included in the
Company’s Form 10-K (or the Annual Report to Shareholders if distributed prior
to the filing of the Form 10-K).

 

12) The Committee shall prepare the audit committee report required by the SEC
to be included in the Company’s annual proxy statement, including the review of
financial statements with management, review of the statement on Auditing
Standards No. 61, as amended (AICPA, Professional Standards, Vol. 1, AU section
380), as adopted by the Public Company Accounting Oversight Board with the
independent auditors, and review of the disclosures included in the written
communication to the Audit Committee from the independent auditors.

 

13) This Committee will review disclosures made by the Company’s CEO and CFO
during their certification process for the Form 10-K and Form 10-Q about any
significant deficiencies in the design or operation of internal controls or
material weaknesses therein and any fraud involving management or other
employees who have a significant role in the Company’s internal controls. The
Committee will also discuss with management its process for performing its
required quarterly certifications under Section 302 of the Sarbanes-Oxley Act,
as applicable.

 

14) This Committee will periodically review with management and the independent
registered public accounting firm:

(i) All critical accounting policies and practices to be used.

(ii) All alternative treatments of financial information within generally
accepted accounting principles that have been discussed with management,
ramifications of the use of such alternative disclosures and treatments, and the
treatment preferred by the independent registered public accounting firm.

(iii) Other material written communications between the independent registered
public accounting firm and management, such as any management letter or schedule
of unadjusted differences.

 

5



--------------------------------------------------------------------------------

15) The Committee is responsible for ensuring that the independent registered
public accounting firm submits on a periodic basis:

(i) A formal written statement, as required by the Independence Standards Board
Statement No. 1, delineating all relationships between the independent
registered public accounting firm and the Company and

(ii) A formal written statement of the fees billed by the independent registered
public accounting firm for each of the following categories of services: (A) the
audit of the Company’s annual financial statements for the most recent fiscal
year and the reviews of the financial statements included in the Company’s
Quarterly Reports on Form 10-Q for that fiscal year; (B) audit related services,
(C) tax compliance fees, and (D) all other services, which may include
non-financial statement audit services such as capital or debt issuance and tax
planning strategies, benefit plan design and acquisition related issues, among
others.

 

16) The Committee will discuss with management and the independent registered
public accounting firm the effect of regulatory and accounting initiatives as
well as off-balance sheet structures on the Company’s financial statements.

 

17) The Committee will discuss with management the Company’s major financial
risk exposures and the steps management has taken to monitor and control such
exposures, including the Company’s risk assessment and risk management policies.

 

18) The Committee shall discuss earnings press releases, as well as financial
information and earnings guidance provided to analysts and rating agencies.
These discussions may occur after release of such information to the public.
This discussion may be general, and the Committee need not discuss in advance
each earnings release or each instance in which the Company may provide earnings
guidance.

 

19) The Committee shall receive a disclosure from the Chief Executive Officer
and Chief Financial Officer during their certification process for the 10-K and
10-Q’s about (a) any significant deficiencies and material weaknesses in design
or operation of internal controls over financial reporting and (b) any fraud,
whether or not material, involving management or other employees who have a
significant role in the Company’s internal controls.

 

20) The Committee shall annually review and discuss with management and the
independent registered public accounting firm: (a) management’s assessment of
the effectiveness of the Company’s internal control structure and procedures for
financial reporting; and (b) the independent auditor’s attestation to and report
on, management’s control assessment related to Section 404 of the Sarbanes-Oxley
Act of 2002, as applicable.

 

21) The Committee shall establish procedures for the receipt, retention and
treatment of complaints received by the Company regarding accounting, internal
accounting controls, or auditing matters, and the confidential, anonymous
submission by employees of concerns regarding questionable accounting or
auditing matters.

 

6



--------------------------------------------------------------------------------

22) The Committee shall report regularly to the Board concerning matters within
the scope of its responsibilities.

 

23) The Committee shall review its own performance at least annually.

 

24) The Committee shall review this charter at least annually and any revisions
adopted by the Committee will be subject to approval by the Board.

Limitation of the Audit Committee’s Role

While the Audit Committee has the responsibilities and powers set forth in this
charter, it is not the duty of the Audit Committee to plan or conduct audits or
to determine that the Company’s financial statements and disclosures are
complete and accurate and are in accordance with generally accepted accounting
principles and applicable rules and regulations. These are the responsibilities
of management and the independent auditor.

The function of the Committee is oversight. The management of the Company is
responsible for the preparation, presentation and integrity of the Company’s
financial statements. Management is responsible for maintaining appropriate
accounting and financial reporting principles, policies, internal controls and
procedures designed to assure compliance with accounting standards and
applicable laws and regulations. The independent registered public accounting
firm is responsible for planning and carrying out a proper audit of the
Company’s annual financial statements, and reviewing of the Company’s quarterly
financial statements prior to the filing of each quarterly report on Form 10-Q
and other procedures. The members of this Committee are not full-time employees
of the Company. They are not, and do not represent themselves to be, accountants
or auditors by profession or experts in the fields of accounting or auditing,
including with respect to the issue of auditor independence. It is not the duty
or responsibility of this Committee or any of its members to conduct “field
work” or other types of auditing or accounting reviews or procedures or to set
auditor independence standards.

Each member of this Committee is entitled to rely on (i) the integrity of those
persons and organizations within and outside the Company from which it receives
information, (ii) the accuracy of the financial and other information provided
to this Committee by such persons or organizations absent actual knowledge to
the contrary (which shall be reported promptly to the Board of Directors) and
(iii) representations made by management as to any information technology or
other non-audit services provided by the independent registered public
accounting firm to CUB.

 

7